DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 12/18/2019.  Claims 1–20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14, line 2 “identfiy” should read --identify--;
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	control system in claims 7 to 10 and 18-20;
The structure of the control system is disclosed in para 0026-0028 of the Specification as “the control system …including a processor…the control system includes a memory”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 recite “semi-rigid” in the last line which is ambiguous. It is not clear what the standard for semi-rigid is. When “semi-rigid” is recited, it seems to be a rigidity level between totally “non-rigid” and “rigid”, while it is not clear what level of rigidity is considered as “semi-rigid”. Further, the level of “rigid” is also obscure since it seems nothing is absolutely “rigid”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “a construction/structure which is bendable” for the purpose of examination.
Claim 14 recites “...whether the drone is likely to impact the obstacle…” which is ambiguous. The term “likely” in the claim is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear between zero probability and 100% probability the drone may impact the obstacle, at what probability level is “likely to impact”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “...whether the drone will impact the obstacle…” for the purpose of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (US20170217571, hereinafter Deng). 
As to claim 1, Deng teaches a drone comprising: 
a body (see at least Deng para 0033 a UVA body, para 0034 a central body, also see Fig. 1);
arms connected to the body, wherein individual ones of the arms have a first end and a second end, the first end forming a connection with the body (see at least Deng para 0033 the arms extend from UAV body, para 0034 the arms extend radially from a central body, also see Fig. 1); 
rotor units individually including a propeller attached to a motor and mounted to the second end of the individual ones of the arms (see at least Deng para 0033 UAV may include one or more arms supporting one or more propulsion units, para 0036 propulsion units including rotor assembly, para 0037 propulsion units locating at or near a distal end of the arms, also see Fig. 1); and 
actuator units integrated with the arms, wherein individual ones of the actuator units include electromagnetic cells that when activated induce an electromagnetic motive force (see at least Deng para 0038 for an actuator within an arm, para 0036 the actuator driven by electrical energy, magnetic energy…the actuator may be an electric motor including AC or DC motor; also see para 0032 actuator aiding the transformation of the arms).
As to claim 2, Deng teaches the drone of claim 1, wherein the electromagnetic cells are magnetic actuators that are selectively activated by application of a voltage that induces the electromagnetic motive force to flex one or more of the arms, and wherein the arms have a semi-rigid construction (see at least Deng para 0038 for an actuator within an arm, para 0036 the actuator driven by electrical energy, magnetic energy…the actuator may be an electric motor including AC or DC motor, para 0032 a portion of an arm be raised due to a lift force generated by the propulsion units, i.e. the arm being semi-rigid and being flexed).
As to claim 3, Deng teaches the drone of claim 1, wherein the actuator units are separately integrated with the arms according to defined configurations that induce different responses by the arms when activated (see at least Deng para 0038 for an actuator within an arm, Fig. 1, Fig. 12, i.e. actuator units separately integrated with the arms in different configurations, also see para 0125 actuators provide different level of powers), and wherein the defined configurations include at least one of: a first longitudinal configuration that when activated induce the arms to flex upward, a second longitudinal configuration that when activated induce the arms to flex downward, and a circumferential configuration that when activated induce the arms to rotate (see at least Deng para 0032 the actuator causing a portion of the arm be raised due to a lift force, i.e. a configuration to flex the arm upward, also see Fig. 1 and 12 for the actuator corresponding to the first longitudinal configuration).
As to claim 7, Deng teaches the drone of claim 1, further comprising: a control system operably connected with the actuator units and operable to selectively activate one or more of the actuator units to flex an associated one or more of the arms (see at least Deng para 0032 for the actuators integrated in the arms, para 0128-0129 for assistant arms being provided with a foot and one or more of the assistant arm may not have feet. The foot may be configured to contact the underlying surface when landing, i.e. actuators being selectively operated to flex the arms; also see Fig. 3; further at least see para 0219-0225 for processing unit controlling the movable object in accordance with the embodiments; para 0053 teaches a flight controller, one or more processors, one or more memories, i.e. “control system”).
As to claim 8, Deng teaches the drone of claim 7, wherein the control system selectively activates the one or more actuator units responsive to a control signal to control the drone to perform a maneuver (see at least Deng para 0128-0129 for landing, para 0219-0225 for processing unit controlling the movable object in accordance with the embodiments; para 0053 teaches a flight controller, one or more processors, one or more memories, i.e. “control system”).
As to claim 9, Deng teaches the drone of claim 8, wherein the control signal identifies the maneuver as a change in altitude of the drone, a turn of the drone, or a rotation of the drone, and wherein the control system selectively activates one or more of the actuator units to cause the drone to perform the maneuver by flexing one or more of the arms (see at least Deng para 0128-0129 for assistant arms being provided with a foot and one or more of the assistant arm may not have feet. The foot may be configured to contact the underlying surface when landing, i.e. selectively activates actuators to flex the arms for landing; also see Fig. 3; para 0219-0225 for processing unit controlling the movable object in accordance with the embodiments; para 0053 teaches a flight controller, one or more processors, one or more memories, i.e. “control system”).
As to claim 11, Deng teaches the drone of claim 1, wherein the arms are comprised of tubes that are inflatable to form semi-rigid structures (see at least Deng para 0103 the arms may be formed from a tube, also see para 0110; para 0115 arms being folded downward, i.e. semi-rigid, also see para 0177).
As to claim 12, Deng teaches the drone of claim 1, where the arms include four arms, and the rotor units include four separate rotor units connected with the four arms (see at least Deng para 0034 the UAV may have four or more arms, para 0035 each arm support one or more propulsion units; also see para 0050).
As to claim 18, Deng teaches a drone, comprising: 
a body (see at least Deng para 0033 a UVA body, para 0034 a central body, also see Fig. 1);
arms connected to the body, wherein individual ones of the arms have a first end and a second end, the first end forming a connection with the body (see at least Deng para 0033 the arms extend from UAV body, para 0034 the arms extend radially from a central body, also see Fig. 1); 
rotor units individually including a propeller attached to a motor and mounted to the second end of the individual ones of the arms (see at least Deng para 0033 UAV may include one or more arms supporting one or more propulsion units, para 0036 propulsion units including rotor assembly, para 0037 propulsion units locating at or near a distal end of the arms, also see Fig. 1); and 
actuator units integrated with the arms, wherein individual ones of the actuator units include electromagnetic cells that when activated induce an electromagnetic motive force (see at least Deng para 0038 for an actuator within an arm, para 0036 the actuator driven by electrical energy, magnetic energy…the actuator may be an electric motor including AC or DC motor; also see para 0032 actuator aiding the transformation of the arms); and 
a control system operably connected with the actuator units and operable to selectively activate one or more of the actuator units to flex an associated one or more of the arms (see at least Deng para 0032 for the actuators integrated in the arms, para 0128-0129 for assistant arms being provided with a foot and one or more of the assistant arm may not have feet. The foot may be configured to contact the underlying surface when landing, i.e. actuators being selectively operated to flex the arms; also see Fig. 3; further at least see para 0219-0225 for processing unit controlling the movable object in accordance with the embodiments; para 0053 teaches a flight controller, one or more processors, one or more memories, i.e. “control system”).
As to claim 20, Deng teaches the drone of claim 18, wherein the actuator units are separately integrated with the arms according to defined configurations that induce different responses by the arms (see at least Deng para 0038 for an actuator within an arm, Fig. 1, Fig. 12, i.e. actuator units separately integrated with the arms in different configurations, also see para 0125 actuators provide different level of powers), and wherein the defined configurations include at least one of: a first longitudinal configuration that when activated induce the arms to flex upward, a second longitudinal configuration that when activated induce the arms to flex downward, and a circumferential configuration that when activated induce the arms to rotate (see at least Deng para 0032 the actuator causing a portion of the arm be raised due to a lift force, i.e. a configuration to flex the arm upward, also see Fig. 1 and 12 for the actuator corresponding to the first longitudinal configuration).
 wherein the control system is operable to independently control the actuator units to selectively flex the aims of the drone to induce maneuvers (see at least Deng para 0038 for an actuator within an arm, para 0036 the actuator driven by electrical energy, magnetic energy…the actuator may be an electric motor including AC or DC motor; para 0214 one or more of the propulsion units may be controlled independently of the other propulsion mechanism; also see Fig. 2; para 0053 teaches a flight controller, one or more processors, one or more memories, i.e. “control system”).
Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US10162348, hereinafter Scott).
As to claim 13, Scott teaches a method of controlling a drone to avoid a collision, comprising: 
in response to detecting a collision hazard from sensor data acquired about a surrounding environment by the drone, determining a pose in relation to the collision hazard (see at least Scott col 4 lines 26-56 second data may be received associated with the position of unmanned vehicle in relation to another object in area, the UAV withdraws the subject wing until the obstacles has passed, also see Fig. 2); 
generating controls to position arms of the drone to mitigate impact with the collision hazard (see at least Scott col 4 lines 26-56 UAV determines whether to alter the shape, e.g. telescoping/folding wings, shape change, based on the environment data, and withdraw the wing until the obstacle has passed, also see Fig. 2); and 
actuating one or more actuating units integrated with the arms of the drone to position the arms, wherein actuating the one or more actuating units flexes one or more of the arms to reposition rotor units attached to the arms to avoid damage from the collision hazard (see at least Scott col 4 lines 26-56 UAV determines whether to alter the shape, e.g. telescoping/folding wings, shape change, based on the environment data, and withdraw the wing until the obstacle has passed, also see Fig. 2; col 6 lines 1-16 the UAV activating component to take a shape that protects the UAV from damages; col 6 line 45- col 7 line 22 the arm controlled by a servo motor to telescope/fold).
As to claim 14, Scott teaches the method of claim 13, wherein detecting the collision hazard includes analyzing the sensor data to identfiy an obstacle in a path of the drone and determining whether the drone is likely to impact the obstacle, the obstacle including one of an object and a surface in the surrounding environment (see at least Scott col 4 lines 26-56 the UAV receive data from sensors and use the data to confirm identify of structures in the area, and determine whether to alter shape. UAV withdraws the wing where a wing’s extended position may hit the side of a building, i.e. an object/surface in the path and likely to be impacted), and 
wherein determining the pose includes determining a spatial relationship between the rotor units on the arms of the drone relative to the obstacle (see at least Scott col 4 lines 26-56 second data associated with the position of UAV in relation to another object, and UAV withdraws the wing where a wing’s extended position may hit the side of a building, also see Fig. 2, Fig. 8-9).
As to claim 15, Scott teaches the method of claim 13, wherein generating the controls includes identifying a collision position for the arms that reduces a likelihood of impact to the rotor units (see at least Scott col 4 lines 26-56 UAV determines the telescoped/extended position of the wing may hit the building in that position and withdraw the wing, also see Fig. 2 and Fig. 8-9).
As to claim 16, Scott teaches the method of claim 13, wherein generating the controls includes determining whether to flex the arms according to one or more of: upward, downward, and rotationally (see at least Scott col 4 lines 26-56 altering the shape of UAV including folding the wings, also see Fig. 2 and Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Nemovi (US10315759, hereinafter Nemovi).
As to claim 4, Deng teaches the drone of claim 3.
Deng further teaches actuator when operating causing the arms to be raised, i.e. flex up (see at least Deng para 0032, 0036-0038), actuator aiding in the transformation of the arms (see at least Deng para 0032) and the arms being transformed into a leg, i.e. flex down (see at least Deng para 0033), second sections of the arm being folded downward (see at least Deng para 0092).
 Deng does not teach individual ones of the arms include the actuator units according to the circumferential configuration.
However, in the same field of endeavor, Nemovi teaches angle of the rotor system may be changed to angle the propellers, the tilt rotor system rotates relative to the fuselage (see at least Nemovi, col 11, lines 12-27, also see Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone disclosed by Deng to include individual ones of the arms include the actuator units according to the circumferential configuration as disclosed by Nemovi to allow the drone to be more operable and more efficient.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Bueter (US20130233998, hereinafter Bueter).
As to claim 5, The drone of claim 3.
Deng does not explicitly teach wherein the first longitudinal configuration includes a first actuator unit of the actuator units aligned along a top surface of the individual ones of the arms and a second actuator unit of the actuator units aligned along a bottom surface of the individual ones of the arms, wherein the first actuator unit induces a contraction of the top surface and the second actuator unit causes expansion of the bottom surface to induce the arms to flex upward, wherein the second longitudinal configuration includes a third actuator unit of the actuator units aligned along a top surface of the individual ones of the arms and a fourth actuator unit of the actuator units aligned along a bottom surface of the individual ones of the arms, wherein the fourth actuator unit induces a contraction of the bottom surface and the third actuator unit causes expansion of the top surface to induce the arms to flex downward, and wherein the circumferential configuration includes a fifth actuator unit of the actuator units aligned along a circumference of the individual ones of the arms, and wherein the fifth actuator unit induces a twisting along the circumference that causes the individual ones of the arms to rotate.
However, in the same field of endeavor, Bueter teaches the lever arm is deformed upwards, the actuators of planar design are controlled such that the actuator applied onto the upper face of the lever arm is shortened, whereas the actuator attached onto the lower face of the lever arm is lengthened. In this manner the surface on the upper face of the lever arm in the region of the actuators experiences a tensile stress that shortens the surface, whereas the lower face of the lever arm experiences a compressive stress, and/or tensile stress, that lengthens the surface locally. As a consequence, the lever arm is locally deformed in the region of the actuators for the purpose of exerting the above-described upward movement. In the reverse case, it is equally possible to deflect the lever arm downwards as indicated by position (see at least Bueter, para 0027).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone disclosed by Deng to include the first longitudinal configuration includes a first actuator unit of the actuator units aligned along a top surface of the individual ones of the arms and a second actuator unit of the actuator units aligned along a bottom surface of the individual ones of the arms, wherein the first actuator unit induces a contraction of the top surface and the second actuator unit causes expansion of the bottom surface to induce the arms to flex upward, wherein the second longitudinal configuration includes a third actuator unit of the actuator units aligned along a top surface of the individual ones of the arms and a fourth actuator unit of the actuator units aligned along a bottom surface of the individual ones of the arms, wherein the fourth actuator unit induces a contraction of the bottom surface and the third actuator unit causes expansion of the top surface to induce the arms to flex downward, and wherein the circumferential configuration includes a fifth actuator unit of the actuator units aligned along a circumference of the individual ones of the arms, and wherein the fifth actuator unit induces a twisting along the circumference that causes the individual ones of the arms to rotate as disclosed by Bueter to allow the drone to be more operable and more efficient.
As to claim 6, Deng teaches the drone of claim 1.
Deng does not explicitly teach wherein the actuator units are comprised of bias circuits having electromagnetic units, the electromagnetic units have polarities, and the actuator units including contracting units that align opposing polarities between the electromagnetic units and expanding units that align matching polarities between the electromagnetic units.
However, in the same field of endeavor, Bueter teaches an electromagnetic arrangement with alternating magnetic polarity providing forces deflecting the lever arm upward or downwards depending on the polarity (see at least Bueter para 0033).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone disclosed by Deng to include the actuator units are comprised of bias circuits having electromagnetic units, the electromagnetic units have polarities, and the actuator units including contracting units that align opposing polarities between the electromagnetic units and expanding units that align matching polarities between the electromagnetic units as disclosed by Bueter to allow the drone to be more operable and more efficient.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Scott.
As to claim 10, Deng teaches the drone of claim 8.
Deng further teaches the control system (see at least Deng para 0053).
Deng does not teach wherein the control system generates the control signal in response to identifying a collision event with an obstacle, and wherein the control system causes one or more of the arms to flex in a collision configuration that avoids impacting the rotor units with the obstacle.
However, in the same field of endeavor, Scott teaches when a wing may hit the side of a building the UAV may determine to withdraw the wing until the obstacle has passed (see at least Scott col 4 lines 47-55), UAV may change form based on spatial reasons (Scott col 4 lines 57-58, also see Fig. 2 and Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone disclosed by Deng to include the control system generates the control signal in response to identifying a collision event with an obstacle, and wherein the control system causes one or more of the arms to flex in a collision configuration that avoids impacting the rotor units with the obstacle as disclosed by Scott to avoid causing damages to the drone and the surroundings.
As to claim 19, Deng teaches the drone of claim 18.
Deng further teaches processors and instructions and the control system (see at least Deng para 0221, para 0053).
Deng does not teach wherein the control system further includes instructions that, when executed by one or more processors, cause the one or processors to selectively activate the one or more actuator units by: in response to detecting a collision hazard from sensor data acquired about a surrounding environment by the drone, determining a pose of the drone in relation to the collision hazard; generating controls to position the arms of the drone to mitigate impact with the collision hazard; and actuating one or more of the actuating units to reposition rotor units attached to the arms to avoid damage from the collision hazard.
However, in the same field of endeavor, Scott teaches second data may be received associated with the position of unmanned vehicle in relation to another object in area, the UAV withdraws the subject wing until the obstacles has passed and the UAV determines whether to alter the shape, e.g. telescoping/folding wings, shape change, based on the environment data, and withdraw the wing until the obstacle has passed (see at least Scott col 4 lines 26-56, also see Fig. 2). Scott further teaches the UAV activating component to take a shape that protects the UAV from damages (Scott col 6 lines 1-16) and the arm controlled by a servo motor to telescope/fold (Scott col 6 line 45- col 7 line 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone disclosed by Deng to include the control system further includes instructions that, when executed by one or more processors, cause the one or processors to selectively activate the one or more actuator units by: in response to detecting a collision hazard from sensor data acquired about a surrounding environment by the drone, determining a pose of the drone in relation to the collision hazard; generating controls to position the arms of the drone to mitigate impact with the collision hazard; and actuating one or more of the actuating units to reposition rotor units attached to the arms to avoid damage from the collision hazard as disclosed by Scott to avoid causing damages to the drone.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bueter.
As to claim 17, Scott teaches the method of claim 13, wherein actuating the one or more actuating units integrated with the arms includes providing an electrical signal to the one or more actuating units to induce an electromagnetic motive force that causes a magnetic moment in one or more of the arms (see at least Scott col 4 lines 26-56).
Scott does not explicitly teach actuating the one or more actuating units integrated with the arms includes providing an electrical signal to the one or more actuating units to induce an electromagnetic motive force that causes a magnetic moment in one or more of the arms.
However, in the same field of endeavor, Bueter teaches an electromagnetic arrangement with alternating magnetic polarity providing forces deflecting the lever arm upward or downwards depending on the polarity (see at least Bueter para 0033).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Scott to include actuating the one or more actuating units integrated with the arms includes providing an electrical signal to the one or more actuating units to induce an electromagnetic motive force that causes a magnetic moment in one or more of the arms as disclosed by Bueter to allow the drone to be more operable and more efficient.
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667